      Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------X




                                                  .............................................
VIRGINIA L. GIUFFRE,

        Plaintiff,
v.
                                                                                                         15-cv-07433-RWS
GHISLAINE MAXWELL,

        Defendant.


--------------------------------------------------X



                      DEFENDANT’S MOTION FOR PROTECTIVE ORDER
                     REGARDING PERSONAL FINANCIAL INFORMATION




                                                                                                  Laura A. Menninger
                                                                                                  Jeffrey S. Pagliuca
                                                                                                  HADDON, MORGAN, AND FOREMAN, P.C.
                                                                                                  East 10th Avenue
                                                                                                  Denver, CO 80203
                                                                                                  303.831.7364
          Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 2 of 17




                                                       Table of Contents
Certificate of Conferral ................................................................................................................... 1

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 3

I.         Ms. Maxwell’s Personal and Financial Information ARE Irrelevant to This Action .......... 3

II.        Personal (and business) Financial Information Not Subject to Pre-Trial Discovery where it
           Relates Solely to Claim for Punitive Damages .................................................................... 5

      A. Discovery Not Appropriate Pre-Trial .................................................................................. 6
      B. At A Minimum, Discovery For Purposes Of Punitive Damages Premature In Advance Of
         Dispositive Motions ............................................................................................................. 8

III.       Any Disclosure of Ms. Maxwell’s Net Worth, as related to Punitive Damages, Should be
           Limited to the Least Intrusive Means ................................................................................ 11

CONCLUSION ............................................................................................................................. 13

CERTIFICATE OF SERVICE ..................................................................................................... 15
       Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 3 of 17




        Defendant Ghislaine Maxwell (“Ms. Maxwell”) files this Motion for Protective Order

Regarding Personal Financial Information pursuant to Fed. R. Civ. P. 26(c), requesting the Court

to quash the requests related to such information in Plaintiff’s Second Request for Production of

Documents to Defendant Ghislaine Maxwell (“Second Requests”).

                              CERTIFICATE OF CONFERRAL

        Pursuant to Federal Rule of Civil Procedure 26(c)(1), undersigned counsel certifies that

she has conferred with opposing counsel regarding the issues contained herein and attempted to

reach resolution on these issues without need for Court intervention. The parties have been

unable to reach resolution on these issues.

                                        INTRODUCTION

        In her Second Request for Production of Documents, Plaintiff sought 21 categories of

personal financial information from the Defendant under the heading “Document Requests

Concerning Punitive Damages.” See Second Requests, attached to Declaration of Laura

Menninger (“Menninger Decl.”) as Ex. A. The documents requests cover every single aspect of

Ms. Maxwell’s personal life and finances from 2015 to present, including all documents “related

to” her:

       tax returns, W-2 or any other source of income statements for her or any entity in which
        she holds an interest; Id. at RFP 23, 24, 35 and 39.
       financial statements and ownership documentation for any entity in which she holds an
        interest; Id. at RFP 22 and 32.
       banking statement, passport books, check books, and account balances for her or any
        entity in which she holds an interest; Id.at RFP 25, 27, 28, 29, 30, and 31.
       real estate or personal property in which she holds an interest; Id. at RFP 20, 26, and 36.
       loans or statements of indebtedness to or from Ms. Maxwell; Id. at RFP 34 and 38.
       lawsuits in which Ms. Maxwell claims damages; Id. at RFP 21.
       charitable organizations in which Ms. Maxwell may be involved; Id. at RFP 37.

                                                 1
        Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 4 of 17




        securities held by Ms. Maxwell or anyone related to her; Id.at RFP 33, 40 and 41.
        trust account documents; Id. at RFP 43.
        insurance policies held, regardless of whether such policies might cover the claims made
         in this litigation.1 Id.at RFP 42.

         These Requests have no relevance to the claim or defenses in this defamation action. On

May 16, 2016, Ms. Maxwell objected to each of the objectionable Requests as follows:

         Ms. Maxwell objects to this Request on the grounds that it is overly broad and
         unduly burdensome and calls for the production of documents that are irrelevant
         to this action and not reasonably calculated to lead to the discovery of admissible
         evidence. Ms. Maxwell objects to this Request on the grounds that it is
         propounded for the improper purpose of annoying or harassing Ms. Maxwell. Ms.
         Maxwell’s personal financial information is not at issue in this matter and
         information relating thereto is irrelevant.

         Ms. Maxwell intends to move for a Protective Order regarding her personal financial
         information and is refusing to respond and is withholding documents under the
         category of “Document Requests Concerning Punitive Damages” until the motion is
         resolved.

         Based on the May 16, 2016 conferral, counsel for Plaintiff has agreed to hold this
         Request in abeyance pending either a finding of liability or resolution of dispositive
         motions. Plaintiff’s counsel will not file a Motion to Compel a Response to this
         Request, nor will Defendant move for a Protective Order with regard to this Request,
         without further conferral.

Menninger Decl., Ex. B.

         Ms. Maxwell has not brought any claims in this action, although certainly she could have

counterclaimed for the defamatory statements made about her by the Plaintiff. To protect her

privacy interest, and avoid unnecessary intrusion into her personal and private matters, including

her financial information, Ms. Maxwell elected not to seek damages at this time for the multiple

and continuing defamatory statements made by the Plaintiff. Ms. Maxwell, an unwilling

defendant in a baseless lawsuit, cannot be penalized by the judicial system and have her privacy


         1
           Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(4), Ms. Maxwell already has disclosed that there are no insurance
policies that would be liable to satisfy all or part of a possible judgment in the action or to indemnify or reimburse
for payments made to satisfy the judgment.

                                                          2
      Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 5 of 17




interests destroyed based on unfounded allegations and a conclusory claim for punitive damages.

Unless and until there is a determination of both liability and a special verdict that Plaintiff is

entitled to punitive damages based on the alleged defamatory statement, discovery concerning

Ms. Maxwell’s private personal and financial information is improper. Alternatively, such

discovery should be held in abeyance until this Court’s determination of Ms. Maxwell’s motion

for summary judgment.

       These requests are made solely for the purpose of harassment and embarrassment of Ms.

Maxwell. Ms. Maxwell requests that this Court enter a Protective Order prohibiting discovery

on issues concerning Ms. Maxwell’s personal financial information and quashing the requests for

production relating to this information.

                                           ARGUMENT

I.     MS. MAXWELL’S PERSONAL AND FINANCIAL INFORMATION ARE
       IRRELEVANT TO THIS ACTION

       At issue here are requests for literally every piece of financial information regarding Ms.

Maxwell and any company or non-profit in which she holds an interest, including tax returns,

bank statements, income statement, property holdings, trusts, and every other conceivable

document regarding Ms. Maxwell’s wealth. Under the Federal Rules, this information is not

discoverable because it is not relevant to the claim or defense of any party in this action. Further,

Ms. Maxwell’s privacy interest in this information outweighs any need for discovery of such

matters.

       The scope of permissible discovery set out in Rule 26(b)(1) of the Federal Rules of Civil

Procedure provides in pertinent part:

       Parties may obtain discovery regarding any non-privileged matter that is relevant
       to any party's claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’

                                                   3
       Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 6 of 17




        resources, the importance of the discovery in resolving the issues, and whether the
        burden or expense of the proposed discovery outweighs its likely benefit.
        Information within this scope of discovery need not be admissible in evidence to
        be discoverable.

For information to be subject to a request to production, it must be both relevant to the actual

pending claims and proportional2 to the issue on which it is sought. The pending requests are

neither. “Even where information may be relevant, discovery should not be compelled if the

information is privileged or if there is good cause for a protective order.” Collens v. City of New

York, 222 F.R.D. 249, 254 (S.D.N.Y. 2004) (citing Fed. R. Civ. P. 26(b)(1), 26(c)).

        It is well settled that all persons have a privacy interest in their personal financial

information. See Trudeau v. New York State Consumer Protection Bd., 237 F.R.D. 325

(N.D.N.Y 2006) (personal financial information is “presumptively confidential or cloaked with a

qualified immunity”); see also Statharos v. New York City Taxi and Limousine Commission, 198

F.3d 317, 322-23 (2nd Cir. 1999) (“This Court has recognized the existence of a constitutionally

protected interest in the confidentiality of personal financial information.”) (quoting Barry v.

City of New York, 712 F.2d 1554, 1558–59 (2d Cir.1983)).

        As to tax returns, this court has held “it is well-settled that a court should only order their

disclosure where it finds both that the returns are relevant to the subject-matter of the action and

that there is a compelling need therefor because the information contained therein is not

‘otherwise readily obtainable.’” Hamm v. Potamkin, No. 98-civ-7245 (RWS), 1999 WL 249721

(S.D.N.Y. 1999) (quoting S.E.C. v. Cymaticolor Corp., 106 F.R.D. 545, 547 (S.D.N.Y. 1985).




        2
           Rule 26(b)(1) “has been amended to add a sentence to deal with the problem of over-discovery. The
objective is to guard against redundant or disproportionate discovery by giving the court authority to reduce the
amount of discovery that may be directed to matters that are otherwise proper subjects of inquiry. The new sentence
is intended to encourage judges to be more aggressive in identifying and discouraging discovery overuse.”
Committee Comments, 2015 Amendments, Fed. R. Civ. P. 26.

                                                         4
      Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 7 of 17




       Plaintiff’s Requests for Production # 21 - 40 are not relevant to the actual claim or

defenses in this matter. Ms. Maxwell has no claims in this action: she has not claimed damages;

she has not sought any compensation; she has not put her financial condition at issue. There is

one single claim pending in the matter – Plaintiff’s claims for defamation and alleged damages.

Ms. Maxwell’s financial information in no way relates to the elements necessary to prove or

disprove this claim and is not calculated to lead to any information that would be admissible at

trial. The information is being sought solely for the purposes of harassment and embarrassment

of this witness.

       The requests are also grossly overbroad, seeking to probe literally every financial matter

in Ms. Maxwell’s personal and professional life. In light of the absence of any claim of

relevance, Plaintiff simply cannot provide any basis for a claim that this roving inquiry into Ms.

Maxwell’s financial information is proportional to the need of the case, and discussed in more

detail below. Nor can there be any showing of a “compelling need” for the extremely private

and sensitive information requested. As such, there is good cause for a protective order from

production of this irrelevant material. Fed. R. Civ. P. 26(c) (“The court may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense”).

II.    PERSONAL (AND BUSINESS) FINANCIAL INFORMATION NOT SUBJECT
       TO PRE-TRIAL DISCOVERY WHERE IT RELATES SOLELY TO CLAIM FOR
       PUNITIVE DAMAGES

       Acknowledging that Ms. Maxwell’s financial information is not relevant to her claim,

Plaintiff instead couches her request under the caption “Document Requests Concerning Punitive




                                                 5
      Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 8 of 17




Damages.”3 Under New York state law, as adopted by a number of federal courts in New York,

discovery relating to a defendant’s financial condition based solely on a claim for punitive

damages is improper prior to dispositive motions, and in some instances, ever.

        A.       Discovery Not Appropriate Pre-Trial

        Since 1975, New York law has been clear that 1) information regarding a defendant’s

wealth may not be presented at trial where it relates only to a claim for punitive damages;

2) discovery relating to defendant’s wealth for purposes of a punitive damages claim is only

appropriate if the plaintiff obtains such a special verdict that she is entitled to punitive damages

at trial; and 3) even if a special verdict is obtained, discovery into a defendant’s wealth for

presentation on the amount of punitive damages sought should be limited to a statement of

defendant’s net worth; there is no need for plaintiff to explore the details of a defendant’s assets

and liabilities. Rupert v. Sellers, 48 A.D.2d 265 (4th Dept. 1975).

        In Rupert, a defamation and libel case, the Court conducted a detailed analysis of the

pitfalls of permitting the discovery of a defendant’s financial information and presentation of that

information at trial where it relates only to a claim for punitive damages. The Court noted:

        In view of every citizen’s right to privacy and the general desire of people not to
        divulge their wealth, on the one hand, and on the other hand, the ease with which
        a plausible claim for punitive damage may be made in many actions (including
        actions for double and treble damages authorized by various statutes), it is readily
        seen that a rule permitting unlimited examination before trial of a defendant as to
        his wealth in a punitive damage action could have unfortunate results. It could
        constitute undue pressure on defendants in such actions to compromise
        unwarranted claims.

Id. at 269.




        3
           Under New York Law, “[p]unitive damages are a remedy and not a separate cause of action.” Alley Sports
Bar, LLC v. SimplexGrinnell, LP, 58 F. Supp. 3d 280, 295 (W.D.N.Y. 2014) (quoting Eldridge v. Rochester City
Sch. Dist., 968 F.Supp.2d 546, 563 (W.D.N.Y.2013).

                                                       6
      Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 9 of 17




       Recognizing that a defendant’s wealth should not be used to persuade finding a defendant

guilty, but only as a guide for suitable punishment if a finding of malice justifying punitive

damages is first made, the Court held:

       Defendant’s wealth should not be a weapon to be used by plaintiff to enable him
       to induce the jury to find the defendant guilty of malice, thus entitling plaintiff to
       punitive damages. To avoid such possible abuse, we conclude that the split trial
       procedure should be used, and that the Court should take a special verdict as to
       whether defendant was guilty of such conduct that plaintiff is entitled to punitive
       damages. Not until plaintiff obtains such a special verdict that he is entitled to
       punitive damages is it necessary or important for him to know defendant’s wealth.

Id. at 270 (emphasis added).

       Since Rupert, federal courts in New York have followed the same principle. Courts have

routinely held that because the defendant’s financial condition as it relates to a claim for punitive

damages can only proceed upon a determination of liability and special verdict permitting

punitive damages, discovery on defendant’s financial condition is premature in the pre-trial

phase of the proceeding.

       Diana Ross was sued in diversity for a single count of state law defamation, including a

claim for punitive damages. Davis v. Ross, 107 F.R.D. 326, 327 (S.D.N.Y. 1985). In denying

the plaintiff’s motion to compel discovery of her financial information, the court noted “the rule

in New York is that ‘evidence of defendant's wealth [can] not be brought out upon trial unless

and until the jury [brings] in a special verdict that plaintiff is entitled to punitive damages against

defendant.’” Id. at 327 (quoting Rupert, 368 N.Y.S.2d at 913). Further, the Court held,

“[d]iscovery of defendant's net wealth will become necessary only in the event plaintiff obtains

such a special verdict.” Id.; see also Collens v. City of New York, 222 F.R.D. 249, 254 (S.D.N.Y.

2004) (“The issue of punitive damages thus may never arise, and discovery on that issue is not

necessary at this time.”).



                                                   7
     Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 10 of 17




       More recently, Judge Cote ruled in Tyco Intern. Ltd. v. Walsh, that “discovery concerning

defendant’s net worth may not be required if defendant does not attempt to use his financial

circumstances to limit the size of the award.” No. 02-civ-4633 (DLC), 2010 WL 3000179, at *1

(S.D.N.Y. 2010). Thus, she found under “it is not clear that the defendant will invoke his

financial circumstances as a defense,” and “[t]hus it would be premature to force the defendant to

produce his net worth information at this time.” Id.

       And this Court, in the Guccione v. Flynt matter, directed defendant Larry Flynt to prepare

the requested financial information to be held by his counsel “until the time of trial at which time

it will be turned over to counsel for their use only and subject to a confidentiality order and will

be made public only after a special verdict has been returned awarding punitive damages to

Guccione.” No. 83-civ-8020 (RWS), 1985 WL 255, at *1 (S.D.N.Y. 1985).

       Such an intrusion into Ms. Maxwell’s highly confidential and sensitive financial

information is not warranted in this case in advance of the remote chance that (a) this Court

permits a punitive damages question to advance to a jury and (b) the jury returns a special verdict

to award such punitive damages.

       B.      At A Minimum, Discovery For Purposes Of Punitive Damages Premature In
               Advance Of Dispositive Motions

       At a minimum, Ms. Maxwell request a protective order barring such discovery until after

this Court has ruled on her summary judgment motion. A number of courts in the Southern

District and elsewhere have permitted discovery related to financial matters in support of a

punitive damages claim only after resolution of any dispositive motions. For example, in

McNamee v. Clemens, another state law defamation case, the court found that the anticipated

summary judgment motion may negate the need for disclosure of Mr. Clements “clearly sensitive

and confidential” financial information and so denied the requests with leave to renew following


                                                  8
     Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 11 of 17




a decision on the dispositive motion. No. 09-cv-1647 (SJ), 2013 WL 6572899, at *9 (E.D.N.Y.

Setp. 18, 2013). The same result was reached in Pasternak v. Dow Kim, 275 F.R.D. 461

(S.D.N.Y. 2011) (discovery premature where defendant planned to move to strike the claim for

punitive damages at the summary judgment stage of the proceeding) and Copantitla v. Fiskardo

Estiatorio, Inc., No. 09 CIV. 1608-RJH-JCF, 2010 WL 1327921, at *16 (S.D.N.Y. Apr. 5, 2010)

(discovery denied with leave to renew following summary judgment claim); see also Uebelacker

v. Paula Allen Holdings, Inc., No. 06-c-316, 2006 WL 6021169, at *1 (W.D.Wis. Jan. 3, 2006)

(same); Agudas Chasidei Chabad of United States v. Gourary, No. CV-85-2909, 1989 WL

38341, at *1 (S.D.N.Y. Apr. 12, 1989). Likewise, Chief Judge Motley ruled in a much-cited

decision, Tillery v. Lynn, 607 F.Supp.399 (S.D.N.Y. 1985), that discovery of the defendant’s

personal assets could go forward in the context of her denial of summary judgment in that same

decision. She also ruled it appropriate to bifurcate the trial between liability and punitive

damage phases and would proceed to the second phase only if the jury rendered a verdict finding

punitive damages appropriate in the first instance. Id.

       The logic of these holdings applies with at least as much force in this case. Ms. Maxwell

intends to file a motion for summary judgment at the appropriate time on a number of different

bases. Should she prove successful on the merits of such motion, discovery of her confidential

and personal financial information will never be required. Cf. Davis v. Ross, 107 F.R.D. at 328

(“Ross should not be compelled to disclose private facts to anyone – even to someone who has

agreed to keep the information confidential – until it is found that plaintiff is entitled to summary

judgment.”) (emphasis supplied). The summary judgment motion, which likely will include the

substantial truth of Ms. Maxwell’s statements as well as Plaintiff’s status as a libel-proof

plaintiff, see Guccione v. Hustler Magazine, Inc., 800 F.2d 298 (2d Cir. 1986), may well



                                                  9
Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 12 of 17
       Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 13 of 17




evidence, because there is none, that Ms. Maxwell issued the statement in question based on

“hatred, ill will, spite or wanton, reckless, or willful disregard of the rights of another.”

Prozeralik, supra.

        At a minimum, Ms. Maxwell is entitled to protection of her personal financial

information until determination of the anticipated dispositive motions in this matter.

III.    ANY DISCLOSURE OF MS. MAXWELL’S NET WORTH, AS RELATED TO
        PUNITIVE DAMAGES, SHOULD BE LIMITED TO THE LEAST INTRUSIVE
        MEANS

        In addition to the improper timing of the requested discovery, the requests at issue

grossly exceed any permissible discovery of financial information related to Ms. Maxwell’s net

worth for purposes of punitive damages. The requests seek literally every piece of financial

information about Ms. Maxwell for a two year period. The requests do not stop at Ms. Maxwell

but extend to organizations in which Ms. Maxwell may be involved, such as the “TerraMar

Project or any other not-for-profit entities with which You are associated, including but not

limited to, funding received from the Clinton Global Initiative, the Clinton Foundation (a/k/a

William J. Clinton Foundation, a/k/a/ the Bill, Hilary & Chelsea Clinton Foundation), and the

Clinton Foundation Climate Change Initiative.” RFP 37, Menninger Decl., Ex. A. The scope of

the requests are overly broad and unduly burdensome, obviously intended to harass and

embarrass Ms. Maxwell, and wholly disproportionate to the needs of the case under Rule

26(b)(1) given the very narrow and limited issue of net worth. No case in the Southern District

has authorized such a wide-ranging inquest into a defendant’s financial position solely for

purposes of punitive damages and many, including this Court, have expressly declined to enforce

such discovery requests.

        Again, Rupert and subsequent cases discussing discovery of a defendant’s financial

information for presentation at the post-verdict punitive damages stage are instructive. In
                                                  11
     Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 14 of 17




Rupert, the court strictly limited post-trial financial discovery, finding “[s]ince the purpose of

presenting to the jury the amount of defendant’s wealth is only to furnish to them a guide for

suitable punishment, there is no need for a plaintiff to explore the details of a defendant’s assets

and liabilities. A mere statement of defendant’s respective total net worth is sufficient.” Rupert v.

Sellers, 48 A.D.2d at 270 (4th Dep’t 1975); see also Collens v. City of New York, 222 F.R.D. 249,

254 (S.D.N.Y. 2004) (denying discovery on financial information finding there are more

efficient and less intrusive means for obtaining financial information, such as having the

defendant to swear to an affidavit declaring her net worth); Hazeldine v. Beverage Media, Ltd.,

1997 WL 362229 (S.D.N.Y. 1997) (where punitive damages were only basis for relevance of

defendant’s financial information, discovery limited to defendant providing financial affidavit of

net worth).

       Courts in the Southern District repeatedly have declined to authorize broad ranging

financial inquiries such as Plaintiff proposes here. Judge Leisure in another libel case declined to

permit punitive damages discovery of defendant’s home ownership and value of home; filing of

tax returns, savings, checking, or other bank deposits, investment deposits, ownership of a safe

deposit box, cash on hand and pending legal actions for money. Evans v. Celise, No. 92-civ-

8430 (PKL), 1994 WL 185696, at *2 (S.D.N.Y. May 12, 1994). In a case this Court referred to

as well-reasoned, Hazeldine v. Beverage Media, Ltd., No. 94-civ-3466 (CSH), 1997 WL 362229

(S.D.N.Y. June 27, 1997), Senior Judge Haight disallowed requests for three years of tax returns,

real estate holdings, motor vehicles, investments, bank and brokerage accounts, and personal

loans, and instead ordered a “general statement of net worth.” Id. at *4; accord Hamm v.

Potamkin, No. 98 CIV. 7425 (RWS), 1999 WL 249721, at *2-*3 (S.D.N.Y. Apr. 28, 1999)




                                                 12
     Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 15 of 17




(refusing disclosure of tax returns in favor of a financial affidavit listing assets, liabilities and

general net worth).

        Conversely, there are no cases authorizing the type of requests Plaintiff has interposed

here. From tax returns, to trust documents, to securities, to unrelated insurance policies, Plaintiff

has sought literally all information concerning both Ms. Maxwell and her private non-profit’s

finances. Such intrusion into her private finances is not warranted and a Protective Order

concerning those Requests is therefore appropriate.

                                           CONCLUSION

        WHEREFORE: Defendant Ghislaine Maxwell requests that this Court enter a Protective

Order: 1) Prohibiting all discovery regarding her personal financial information prior to the

conclusions of the liability phase of a trial in this matter, including quashing Request Nos. 21 to

43 of Plaintiff’s Second Request for Production Of Documents to Defendant Ghislaine Maxwell;

2) Ordering that if a special verdict permitting punitive damages is entered, discovery related to

her financial condition be limited to a sworn affidavit of net worth, or in the alternative, that such

discovery may be had, if at all, following this Court’s resolution of Ms. Maxwell’s motion for

summary judgment.




                                                   13
    Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 16 of 17




Dated: August 12, 2016



                                      Respectfully submitted,



                                      /s/ Laura A. Menninger
                                      Laura A. Menninger (LM-1374)
                                      Jeffrey S. Pagliuca (pro hac vice)
                                      HADDON, MORGAN AND FOREMAN, P.C.
                                      150 East 10th Avenue
                                      Denver, CO 80203
                                      Phone: 303.831.7364
                                      Fax:     303.832.2628
                                      lmenninger@hmflaw.com

                                      Attorneys for Ghislaine Maxwell




                                     14
     Case 1:15-cv-07433-LAP Document 1219-19 Filed 07/15/21 Page 17 of 17




                              CERTIFICATE OF SERVICE

I certify that on August 12, 2016, I electronically served this DEFENDANT’S MOTION FOR
PROTECTIVE ORDER REGARDING PERSONAL FINANCIAL INFORMATION via ECF on the
following:

Sigrid S. McCawley                          Paul G. Cassell
Meredith Schultz                            383 S. University Street
BOIES, SCHILLER & FLEXNER, LLP              Salt Lake City, UT 84112
401 East Las Olas Boulevard, Ste. 1200      cassellp@law.utah.edu
Ft. Lauderdale, FL 33301
smccawley@bsfllp.com
mschultz@bsfllp.com
                                            J. Stanley Pottinger
Bradley J. Edwards                          49 Twin Lakes Rd.
FARMER, JAFFE, WEISSING, EDWARDS,           South Salem, NY 10590
FISTOS & LEHRMAN, P.L.                      StanPottinger@aol.com
425 North Andrews Ave., Ste. 2
Ft. Lauderdale, FL 33301
brad@pathtojustice.com
                                            /s/ Brenda Rodriguez
                                            Brenda Rodriguez




                                         15
